Citation Nr: 0008307	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989 in the Army, from August 19, 1989 to November 5, 1990 
with the National Guard, and from November 1990 to February 
1996 with the Coast Guard.

This appeal arose from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In January 1999, the issues of a 
compensable evaluation for hemorrhoids and entitlement to 
service connection for a psychiatric disorder were remanded 
by the Board of Veterans' Appeals (Board) for additional 
development.  The case was subsequently returned to the 
Board.

Again, since these claims are to be re-evaluated, the issue 
of entitlement to a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 (1999) will be deferred 
pending the outcome of the remand.


REMAND

A review of the record reveals that the issues of entitlement 
to a compensable evaluation for hemorrhoids and service 
connection for a psychiatric disorder were remanded by the 
Board in January 1999 so that examinations could be 
performed.  In June 1998, the veteran informed the RO that 
his address had changed from 984 Old Coal City Road, Pell 
City, Alabama to 140 Hickory Lane, Pell City, Alabama.  The 
March 1999 compensation and pension examination inquiry of 
record noted his old address.  He then failed to report to 
his examinations scheduled in May 1999.  The August 1999 
supplemental statement of the case was sent to his old 
address.  The accompanying letter indicated that this notice 
was re-mailed on September 13, 1999; however, there is no 
indication as to which address this was re-mailed to.  
Therefore, it is found that the veteran should be given 
another opportunity to report for the requested examinations.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA examination of his hemorrhoid 
condition by a qualified physician in 
order to determine the current nature and 
degree of severity of his service-
connected hemorrhoids.  The examiner 
should indicate whether the veteran has 
large or thrombotic irreducible 
hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  
All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

2.  The RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician.  After a review of 
the entire claims folder, and following 
the performance of appropriate 
psychological testing, the examiner 
should render an opinion as to whether 
there is an etiological relationship 
between the complaints made by the 
veteran in service and any currently 
diagnosed psychiatric disorder.  The 
examiner should also render an opinion as 
to whether any current psychiatric 
complaints are etiologically related to 
alcohol abuse and not some underlying 
psychiatric disorder.  The claims folder 
must be made available to the examiner 
prior to the examination so that the 
veteran's entire history can be taken 
into consideration, and the examiner is 
asked to indicate in the report that the 
claims file has been reviewed.

3.  The RO should include in the record a 
copy of the letter sent to the veteran 
notifying him of the date and time of the 
scheduled examinations.  This notice 
should be sent to the veteran at the 
following address:  140 Hickory Lane, 
Pell City, Alabama 35128.  This letter 
should also inform the veteran of the 
importance of reporting to the scheduled 
examinations and should inform him of the 
consequences of failure to do so, to 
include the denial of this claims.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




